Exhibit 10.2

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
(this “Amendment”), dated as of April 30, 2014, is between TIMKEN RECEIVABLES
CORPORATION, a Delaware corporation (the “Buyer”) and THE TIMKEN CORPORATION, an
Ohio corporation (the “Originator”).

W I T N E S S E T H:

WHEREAS, the Buyer and the Originator are parties to that certain Second Amended
and Restated Receivables Sale Agreement, dated as of November 10, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”); and

WHEREAS, the Buyer and the Originator have agreed to amend the Agreement on the
terms and conditions set forth below;

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

2. Amendment to the Agreement. The definition of “Excluded Receivable” set forth
in Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:

“Excluded Receivable” means any indebtedness or other obligations owed to the
Buyer or the Originator by (w) Autozone, Inc. in connection with the sale of
goods or the rendering of services by Originator to Autozone, Inc., (x) General
Parts International, Inc. in connection with the sale of goods or the rendering
of services by Originator to General Parts International, Inc., (y) Honeywell
International Inc. in connection with the sale of goods or the rendering of
services by Originator to Honeywell International Inc. or (z) any Obligor in
connection with the sale of goods or the rendering of services by such
Originator relating to what is referred to in the Servicer’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2013, as the Steel segment
generated on or after May 1, 2014.

3. Representations and Warranties of the Originator. In order to induce the
Buyer to enter into this Amendment, the Originator represents and warrants that:



--------------------------------------------------------------------------------

(a) The representations and warranties of Originator set forth in Section 2.1 of
the Agreement, as hereby amended, are true, correct and complete on the date
hereof as if made on and as of the date hereof and, there exists no Termination
Event or Potential Termination Event on the date hereof, provided that in the
case of any representation or warranty in Section 2.1 of the Agreement that
expressly relates to facts in existence on an earlier date, the reaffirmation
thereof under this Section 3(a) shall be made as of such earlier date.

(b) The execution and delivery by the Originator of this Amendment has been duly
authorized by proper corporate proceedings of the Originator and this Amendment,
and the Agreement, as amended by this Amendment, constitutes the legal, valid
and binding obligation of the Originator, enforceable against the Originator in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general applicability affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

4. Ratification. The Agreement, as amended hereby, is hereby ratified, approved
and confirmed in all respects and shall become effective upon the effectiveness
of Amendment No. 1 to Amended and Restated Receivables Purchase Agreement of
even date herewith.

5. Reference to Agreement. From and after the effective date hereof, each
reference in the Agreement to “this Agreement”, “hereof”, or “hereunder” or
words of like import, and all references to the Agreement in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreement as amended by this
Amendment.

6. Costs and Expenses. The Originator agrees to pay all reasonable costs, fees
and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys representing the Buyer and the Buyer’s assigns, which
attorneys may be employees of the Buyer or its assigns) incurred by the Buyer
and its assigns in connection with the preparation, execution and enforcement of
this Amendment.

7 Further Assurances. At any time and from time to time, upon the request of
Buyer or Agent, Originator shall execute and deliver to Buyer and Agent, and
record, file or register, any and all additional instruments, documents,
financing statement releases or further assurances as may be necessary or proper
in Buyer’s or Agent’s reasonable opinion to evidence the intent of this
amendment.

8. CHOICE OF LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

- 2 -



--------------------------------------------------------------------------------

9. Execution of Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

TIMKEN RECEIVABLES CORPORATION, as the Buyer By:  

/s/ Steven D. Tschiegg

  Name: Steven D. Tschiegg   Title:   Secretary THE TIMKEN CORPORATION, as the
Originator By:  

/s/ Philip D. Fracassa

  Name: Philip D. Fracassa   Title:   Vice President and Treasurer

Signature Page to

Amendment No. 2 to Second Amended and Restated Receivables Sale Agreement



--------------------------------------------------------------------------------

Consented to by:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent By:  

/s/ Christopher Pohl

Name: Christopher Pohl Title:   Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as a Managing Agent By:  

/s/ Christopher Pohl

Name: Christopher Pohl Title:   Managing Director

Signature Page to

Amendment No. 2 to Second Amended and Restated Receivables Sale Agreement